Williams, J.
It is first objected, that the superior court had no jurisdiction. The bill states, that the defendant, Skinner, obtained the deed of the plaintiff, improperly and without consideration ; and that the land is of greater value than 400 dollars ; and prays a reconveyance. Upon the face of the bill, then, the case is w'ithin the jurisdiction of the superior court. But the court have not found the value of the land ; (only the value of a life estate in it;) and it is claimed, that the averment of its value in the bill is not sufficient to give jurisdiction.
At law, the rule has been settled, by a long course of decisions, that the claim in the declaration gives the jurisdiction, not the sum actually found due ; — and these decisions have lately been recognized by this Court. Newtown v. Danbury, 3 Conn. Rep. 558. And the words of the statutes authorizing appeals and regulating the number of attorneys are very similar to the statutes givingjurisdiction in chancery to the superior court.
Appeals may be taken to the county courts, when the sum demanded exceeds 7 dollars ; and to the superior court, when the debt, damage or matter in dispute exceeds 70 dollars. Stat. 41. 51. Two attorneys are allowed when the sum in demand exceeds 40 dollars. Stat. 141.
The statute under which jurisdiction is claimed, in this case, gives it to the superior court in all cases, where the value of the thing or matter in demand, exceeds 335 dollars. Stat. 138.
When the statutes are so similar in phraseology, it is difficult to see why a similar construction should not be given to them ; and as in the three first cases, it is w'ell settled, that the matter in demand is to be ascertained by the claim made by the plaintiff, the same principle must be adopted in the latter case.
This was done, by the superior court, many years since, in the case of Pitkin v. Flowers, 2 Root 42. The same principle *499was recognized, by this Court, in Griswold v. Mather, 5 Conn. Rep. 436. There was, indeed, a difference of opinion in that. case, according to the report, — upon the question whether the aiiegation of value was to be found in that bill. The whole discussion on this point proceeded upon the principle, that if such an allegation was in the bill, the court would have had jurisdiction. And in the more recent case of Judd v. Bushnell, 7 Conn. Rep. 209., Pitkin v. Flowers is recognized as law. The superior court, therefore, had jurisdiction.
It is said, in the next place, that there is adequate remedy at law. If we take the fads found by the court, arid consider the decree thereon as the proper decree, it is certainly difficult to see what necessity is shown for the interposition of a court of chancery. There is no claim that any other than the ordinary common law proof is wanted ; and if the remedy is only in damages, a court of law, with the aid of a jury, is the most proper forum. And upon the state of facts asfound, the plaintiff could have no claim for the land itself, as she had voluntarily conveyed it to Skinner, and thus enabled him to convey it to a third person, who was ignorant of his engagements.
If, on the other hand, we look at the facts stated in the bill, it would seem, that she could have no occasion to resort to a court of chancery ; for she alleges she never delivered the deed at all; of course, the defendant had no title, and could convey none, any more than if the deed had been forged.
If the plaintiff’s claim was, that her title was embarrassed, by an outstanding deed appearing upon record, and relief was sought upon that ground ; this might furnish a proper ground of relief. That, however, does not seem to be the object of the bill; and if it was, this decree is improper, not being in pursuance of it, but is for the value of her estate in the land ; which, in such case, is not the proper mode of relief; as was decided in the case of Coe & al. v. Turner & ux. 5 Conn. Rep. 86.
Again; this decree is not authorized, by the facts found, upon other grounds.
The bill states, that Rhoda Bailey made and acknowledged the deed, under an agreement with the defendant, Skinner, that he would execute a lease, and that he fraudulently procured the deed without her knowledge, and refuses to give the lease.
*500The court find, that she in fact conveyed the land to him. The principal fact, therefore, stated as a ground of relief, is not true. And shall the prayer of the bill be granted, when the principal fact on which it rests is not true, because other facts which might have been a ground of relief, if stated, are found true ?
It is a first principle, that the bill must'state the right of the complainant, the injury of which he complains, and what he seeks of the court, for the purpose of informing the court and apprising the opposite party of what he means to prove, that he may have a fair opportunity to answer it. Coop. Eq. Plead. 5. And every fact and circumstance necessary to make out his claim, must be distinctly and clearly alleged, with all convenient certainty. Mitf. 40. 2 Swift’s Dig. 203. And every decree must be secundum allegata et probata ; (3 Atk. 126.) or in the words of Thompson, J., in English &. al. v. Foxall, 2 Pet. U. S. Rep. 612. “ the relief must be agreeable to the case made by the billor in the language of our own court, in Gaylord v. Couch, 5 Day, 230. “the facts stated in the petition, and the rights and duties resulting from these facts, are, and must be, the only basis of the decree.”
This decree cannot, therefore, be supported ; and the judgment must be reversed.
The other Judges were of the same opinion.
Decree reversed.